DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed system for forming reinforced packages, the system comprising: an attachment assembly receiving a web of material and a construct, the attachment assembly bringing the construct into engagement with the web of material for forming an attached web, a web edge forming assembly disposed downstream from the attachment assembly, the web edge forming assembly receiving the attached web and comprising web folding features for folding at least a portion of the web of material to at least partially form a folded web; a carton forming assembly comprising construct folding features for folding at least a portion of the construct over at least a portion of the folded web; and a cutting assembly downstream from the web edge forming assembly and the carton forming assembly, the cutting assembly comprising cutting features for separating a liner from a remainder of the folded web to at least partially form a reinforced package comprising the liner attached to the construct. The prior art does not specifically disclose or make obvious attaching a construct to a web of material with the attachment assembly, forming the edge of said attached web with the web edge forming assembly after the construct has been attached, folding the construct over at least a portion of the web which has been folded by the web edge folder, and cutting the web, after the web has been attached to the construct, the web has been folded and the construct folded over the web, into linear sections such that a reinforced package comprising the liner attached to the construct is formed. These specific assemblies and function of said assemblies has not been made obvious or anticipated by the prior art while all the features might be individually known it would not have been obvious to one having ordinary skill in the art at the time of filling to modify or combine the prior art to arrive at the claimed invention. Thus it is examiners opinion the claims should be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731